Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Terminal Disclaimer
The terminal disclaimer filed on 06/04/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent 10,346,154 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Zhang Ngai Reg No 65, 473 on 06/03/2021.
Listing of Claims
The following Claims will replace all previous claims.
1. A method for improving storage and retrieval of information using an acyclic subgraph, the method comprising: generating an extended ontology from an ontology such that one or more classes of the extended ontology is associated with a marker;
receiving input data; 

 storing the plurality of acyclic subgraphs in one or more databases; and
providing an acyclic subgraph of the plurality of acyclic subgraphs as an input to an executable program, wherein application of rules associated with the extended ontology by the executable program causes a cyclic graph to be generated from the acyclic subgraph such that the cyclic graph comprises one or more pieces of information omitted from the acyclic subgraph.  
2. The method of claim 1, wherein the generating the subgraph representation of the input data includes:
 mapping the input data to the extended ontology; generating a second graph representation of the input data based on the mapping; 
augmenting the second graph representation of the input data with inferred information to generate the first graph representation of the input data, the inferred information being obtained based on the application of the rules associated with the extended ontology; and 
decomposing, based on the marker associated with the one or more classes of the extended ontology, the first graph representation of the input data into the subgraph representation of the input data.  

Attorney Docket No.: 036326-0502972 generating, based on the class information, a programming interface to allow the executable program to access the acyclic subgraph via the programming interface.  
4. The method of claim 1, wherein the cyclic subgraph is made available via the executable program at a client device without providing the cyclic subgraph to the client device from a server that stores the acyclic subgraph [[s]].  
5. The method of claim 1, further comprising: generating, based on information associated with the marker [[s]], schema information, wherein application of the schema information associated with the extended ontology by the executable program causes the cyclic subgraph to be generated from the acyclic subgraph such that the cyclic subgraph comprises the one or more pieces of information omitted from the acyclic subgraph.  
6. The method of claim 1, further comprising: querying the acyclic subgraph [[s]] using a query language, wherein the acyclic subgraph is provided in response to a query.  
7. The method of claim 5, wherein the schema information includes a description of properties and expected range value for each of the one or more classes associated with the marker.  
8. The method of claim 1, further comprising: generating, based on axiom information of the extended ontology, the rules associated with the extended ontology.  


a computer system that includes one or more physical processors programmed with computer program instructions that, when executed, cause the computer system to:  78 
485 1-6414-58 19.v1PATENT Attorney Docket No.: 036326-0502972 generate an extended ontology from an ontology such that one or more classes of the extended ontology is associated with a marker;
 receive input data;
 generate, based on the extended ontology and the marker associated with the one or more classes of the extended ontology, a subgraph representation of the input data, the subgraph representation omitting at least one piece of information included in a first graph representation of the input data, and the subgraph representation including a plurality of subgraphs; 
store the plurality of subgraphs in one or more databases; and
 provide a subgraph of the plurality of subgraphs as an input to an executable program, wherein application of rules associated with the extended ontology by the executable program causes a graph to be generated from the subgraph such that the graph comprises one or more pieces of information omitted from the subgraph.  
10. The system of claim 9, wherein the generation of the subgraph representation of the input data includes causing the computer system to: 
map the input data to the extended ontology; 
generate a second graph representation of the input data based on the mapping;

 decompose, based on the marker associated with the one or more classes of the extended ontology, the first graph representation of the input data into the subgraph representation of the input data.  
11. The system of claim 9, wherein the one or more physical processors programmed with computer program instructions that, when executed, cause the computer system to: extract class information from the ontology and the extended ontology; and generate, based on the class information, a programming interface to allow the executable program to access the subgraph[[s]] via the programming interface.  
12. The system of claim 9, wherein the graph is made available via the executable program at a client device without providing the graph to the client device from a server that stores the subgraph [[s]].  
13. The system of claim 9, wherein the one or more physical processors programmed with computer program instructions that, when executed, cause the computer system to: generate, based on information associated with the marker[[s]], schema information, wherein application of the schema information associated with the extended ontology by the executable program causes the graph to be generated from the subgraph such that the graph comprises the one or more pieces of information omitted from the subgraph.  

15. The system of claim 13, wherein the schema information includes a description of properties and expected range value for each of the one or more classes associated with the marker.  
16. The system of claim 9, wherein the one or more physical processors programmed with computer program instructions that, when executed, cause the computer system to: generate, based on axiom information of the extended ontology, the rules associated with the extended ontology.  
17. A method for improving storage and retrieval of information using a subgraph, the method comprising:
 generating an extended ontology from an ontology such that 
 receiving input data;  80 485 1-6414-58 19.v1PATENT Attorney Docket No.: 036326-0502972 
generating, based on the extended ontology and the marker associated with the one or more classes of the extended ontology, a subgraph representation of the input data, the subgraph representation omitting at least one piece of information included in a first graph representation of the input data, and the subgraph representation including a plurality of subgraphs; 
storing the plurality of subgraphs in one or more databases; and 

18. The method of claim 17, wherein the generating the subgraph representation of the input data includes: 
mapping the input data to the extended ontology;
generating a second graph representation of the input data based on the mapping; 
augment the second graph representation of the input data with inferred information to generate the first graph representation of the input data, the inferred information being obtained based on the application of the rules associated with the extended ontology; and 
decomposing, based on the marker associated with the one or more classes of the extended ontology, the first graph representation of the input data into the subgraph representation of the input data.  
19. The method of claim 17, wherein the graph is made available via the executable program at a client device without providing the graph to the client device from a server that stores the subgraph [[s]].
20. The method of claim 17, further comprising: generating, based on axiom information of the extended ontology, the rules associated with the extended ontology.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As per independent claims 1, 9 and 17 art of record fail to disclose at least the following:
“ a subgraph representation of the input data, the subgraph representation omitting at least one piece of information included in a first graph representation of the input data, and the subgraph representation including a plurality of acyclic subgraphs;
 storing the plurality of acyclic subgraphs in one or more databases; and
providing an acyclic subgraph of the plurality of acyclic subgraphs as an input to an executable program, wherein application of rules associated with the extended ontology by the executable program causes a cyclic graph to be generated from the acyclic subgraph such that the cyclic graph comprises one or more pieces of information omitted from the acyclic subgraph”.  
While Kannan discloses extracting one domain ontology from a diagram [0105], it also discloses, extending diagram ontology through inheritance [0100] and label object as persistent [marker]  and save them into storage for future use. And while Kannan generate a bidirectional relation between node from a unidirectional relation by omitting intervening node (dangling node), the omitted node is not included in the generated nodes (graph) but it is included in the source nodes (source graph) [Fig. 20 case 3]. This does not render obvious the cyclic/graph or the graph generated include what omitted from the source graph, but the opposite way, as the omitted node is deleted at once and not reinserted back to the graph.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155.  The examiner can normally be reached on Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAHIM BOURZIK/
Examiner, Art Unit 2191                                                                                                                                                                                             /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191